DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are moot in view of the new rejections below, which were necessitated by amendment.

35 USC § 112
Claims 24-30 remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “means for” without reciting sufficient structure to achieve the function.  The generic placeholder is also not preceded by a structural modifier.
The claims are therefore interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The corresponding structure appears to be described at Figs. 1 and 2 and paras. 43- 47, 55-60, and 78-80 of the application as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-5, 7, 9-13, 15, 17-21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0349705 in view of Osman et al., US 2017/0092235 and Tatsuta et al., US 2017/0083084.

Regarding claims 1, 9, 17 and 24, Kim teaches a method, apparatus and medium for storing code performed by an electronic device, comprising:
receiving surround view image content Figs. 1, 2, paras. 18, 19, 34, 49];
orienting a first field of view (FOV) of the surround view image content to a coordinate system of the surround view image content [paras. 19, 33, 34, 36, 49];
receiving a reorientation input [e.g. gestures paras. 23, 29, 30, 33, 36];
determining a reorientation factor based on the reorientation input [Fig. 5, 6, paras. 23, 26, 29, 36];
wherein the reorientation factor comprises a difference vector [“difference vector” is very broad. Para. 64 of the filed specification describes an example of a difference vector as a difference between an axis of the surround view image coordinate system and a direction of target FOV.  This is also very broad, simply denoting some distance or change between any axis of a coordinate system and the FOV.  A coordinate system may have any number of different axes, limited only by arbitrarily chosen parameters of the coordinate system.  Thus the recited difference vector reads on essentially any directional vector, angle, etc., to a desired FOV.  The claim only requires that the difference vector is “based on” a reorientation input, which would include an input from a user such as head movement towards the target FOV as shown in Kim, Figs. 5, 6, paras. 23, 24, 27, 29, 33, 36.  Kim meets a “difference vector” at least in Fig. 4 (and paras. 27-29), by showing directional arrows (vectors) from Obj1 and Obj2 at t1 and the same objects at t2.  Those arrows represent the data used to track objects, i.e. to reorient the FOV, and they can reasonably be considered difference vectors];
reorienting the first FOV to a second FOV of the surround view image content relative to the coordinate system based on the reorientation factor and presenting the second FOV [Figs. 5, 6, paras. 23, 24, 27, 33, 36].
Kim is silent on a difference vector based on a forward axis, and adding an orientation of the device (i.e. HMD) to the reorientation factor. Osman teaches a spherical video system wherein the reorientation factor comprises a difference vector between a forward axis of the coordinate system and a ROI [the first position is a reorientation factor (i.e. it is a factor in the orientation processing) that represents a viewing direction, i.e. a difference vector from the forward axis (e.g. axis Z’, Fig. 5A); note the difference vector may be zero and still meet the limitation; paras. 8, 9, 61-63; Figs. 5A, 6A, 6B]; and
reorienting the FOV anchor to the ROI based on the reorientation factor [initial orientation, i.e. FOV anchor, is established based on user head movement, Fig. 11, 6A, 6B, para. 82]
reorienting the first FOV oriented relative to a FOV anchor corresponding to a coordinate system of surround image content [vector Z’ in Fig. 5A is the starting center point, or anchor; reticle 502 also reads on FOV anchor] to a second FOV of the surround view image content relative to the coordinate system based on adding an orientation of the electronic device to the reorientation factor, wherein the second FOV is oriented differently from the FOV anchor [FOV anchor is set in an initiation process (para. 82), while subsequent, different reorientations (to a second FOV) are performed iteratively, Figs. 6A, 6B,  paras. 82, 86, 87; image is adjusted from first FOV to second FOV by adding any new offset for head position to the device orientation amount, paras. 30, 35, 50, 53, 61-63, 74, 87; Figs. 3, 5 (all), 6 (all), 7E, 7F].
[see Osman, paras. 30, 63].
The above references do not discuss the use of quaternions to represent FOV orientations.  Tatsuta teaches a 3D head mounted display using a first quaternion representing an orientation of an electronic device [e.g. user’s head posture qH, corresponding to orientation of HMD, Figs. 1, 7, 9, 12; paras. 94-110, 128-134] and a second quaternion representing a reorientation factor [field of view of adjusted based on body posture qB (along with user input v), Figs. 1, 7, 9, 13, paras. 94-110, 120, 128-133, 138-143, 151, 152].  It would have been obvious before the effective filing date of the claimed invention to use quaternions to represent orientations since they are a convenient way to describe 3D rotation and facilitate more efficient computation for continually adjusting a field of view that can reorient in three dimensions.

Regarding claims 2, 10, 18, and 25, Kim teaches a method of claim 1, wherein reorienting the first FOV is based on a real-world orientation of the electronic device [e.g. head movement causing motion of terminal 120, paras. 19, 29].

Regarding claims 3, 11, 19, and 26, Kim teaches a method wherein reorienting the first FOV is based on the real-world orientation of the electronic device relative to the coordinate system of the surround view image content [e.g. when user shifts head with respect to 3d content viewing window, Figs. 2, 4-6, para. 29].

[user may designate object/FOV, e.g. by headset or gestures, and object is tracked by adjusting FOV, Figs. 5, 6, paras. 23, 24, 27, 29, 30, 33, 36, 40].

Regarding claims 5, 13, 21, and 28, Kim teaches a method wherein determining the reorientation factor comprises: determining a region of interest (ROI) based on the reorientation input; tracking the ROI; and determining the reorientation factor based on the tracked ROI [Figs. 5, 6, paras. 23, 24, 27, 29, 30, 33, 36, 40].

Regarding claims 7, 15, 23, and 30, Kim teaches a method wherein determining the reorientation factor comprises: determining at least one hand gesture based on the reorientation input; determining a region of interest (ROI) based on the at least one hand gesture; and determining the reorientation factor based on the ROI [user may designate object/FOV using gesture, and object is tracked by adjusting FOV, Figs. 5, 6, paras. 23, 24, 27, 29, 30, 33, 36, 40].


Claims 6, 8, 14, 16, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Osman and Tatsuta as cited above in view of McCauley et al., US 2017/0372748.

Regarding claims 6, 14, 22, and 29, Kim and Osman are silent on determining audio direction.  McCauley teaches a system wherein determining the reorientation factor comprises: determining an audio direction based on the reorientation input [paras. 94, 95]; and determining the reorientation [e.g. step 314, Figs. 6, 11, paras. 96-98].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to allow users to identify objects by detecting an audio direction, providing an intuitive way for the user to specify objects of interest even if they are not currently visible to the user. 

Regarding claims 8 and 16, McCauley teaches a method further comprising remapping an audio field based on the reorientation factor [e.g. 322, Fig. 11; paras. 94-98].


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Osman and Tatsuta as cited above in view of Mukherjee et al., US 2011/0276652.  The above references are silent on machine learning to identify ROI.  Mukherjee teaches a image capture and transmission system wherein the ROI is determined based on machine learning [paras. 7, 80].  Before the effective filing date of the claimed invention, it would have been obvious to incorporate Mukherjee in order to automate ROI detection, thereby freeing up an operator or user to perform other tasks or focus on image details.  Machine learning is recursive and results in increased accuracy for successive ROI determinations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424